                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                        DOCKET NO. 5:19-CR-00022-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JOHN D. GRAY, et al.,                  )
                                       )
                  Defendants.          )
_______________________________________)

       THIS MATTER comes before the Court on Defendant Gray’s Motion to Reconsider the

Unopposed Motion for an Extension of Time to File Post-Trial Motions Under Federal Rules of

Criminal Procedure 29(c) and 33 (Doc. No. 206). Having reconsidered the motion, the Court finds

good cause to grant an extension. Accordingly, the Court will exercise its discretion and grant

Defendant Gray an additional fourteen days to file his post-trial motions.

       IT IS, THEREFORE, ORDERED that Defendant Gray’s Motion to Reconsider the

Unopposed Motion for an Extension of Time to File Post-Trial Motions Under Federal Rules of

Criminal Procedure 29(c) and 33 (Doc. No. 206) is GRANTED, and Defendant Gray SHALL

have an additional fourteen days to file post-trial motions. Defendant Gray SHALL file all post-

trial motions on or before April 2, 2020.

       SO ORDERED.
                                            Signed: March 19, 2020
